—In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Queens County (Friedman, J.), entered May 6, 1996, which, upon a fact-finding order of the same court, dated April 2, 1996, made after a hearing, finding that the appellant had committed an act which, if committed by an adult, would have constituted the crime of criminal possession of a weapon in the third degree and an act constituting unlawful possession of a weapon by a person under 16, adjudged him to be a juvenile delinquent and placed him with the Division for Youth for a period of 12 months. The appeal brings up for review (1) the *541denial, after a hearing, of that branch of the appellant’s omnibus motion which was to suppress the handgun taken from him, and (2) the fact-finding order of the same court dated April 2, 1996.
Ordered that the order of disposition is affirmed, without costs or disbursements.
Contrary to the appellant’s contentions, the arresting officer’s hearing testimony was not directly contradicted by the omission in his Stop and Frisk Report and his memo book of the fact that he saw the handle of the appellant’s gun as the appellant reached for that weapon in his waistband. The officer’s hearing testimony was consistent, and the hearing court’s finding, that the officer was credible while the appellant was not, is entitled to great weight (see, People v Jackson, 202 AD2d 246; People v Garafolo, 44 AD2d 86, 88).
The appellant’s remaining contentions are without merit. Miller, J. P., Sullivan, Pizzuto and Goldstein, JJ., concur.